                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Case No. 1:18-cv-01546-JLK-STV

UNITED STATES OF AMERICA,

           Plaintiff,

           v.

STEPHEN T. BROWN, Jr.,

           Defendant.


                                NOTICE OF APPEARANCE


       Boris Bourget, Trial Attorney for the United States Department of Justice, Tax Division,

enters an appearance on behalf of the United States of America.

Respectfully submitted November 18, 2019.

                                                   RICHARD E. ZUCKERMAN
                                                   Principal Deputy Assistant Attorney General

                                                   /s/ Boris Bourget
                                                   BORIS BOURGET
                                                   CHARLES J. BUTLER
                                                   Trial Attorney, Tax Division
                                                   U.S. Department of Justice
                                                   P.O. Box 683
                                                   Washington, D.C. 20044
                                                   202-307-2182 (Bourget)
                                                   202-514-6062 (Butler)
                                                   202-307-0054 (Fax)
                                                   Boris.bourget@usdoj.gov
                                                   Charles.j.butler@usdoj.gov

                                                   Of Counsel
                                                   JASON R. DUNN
                                                   United States Attorney

                                                   Attorneys for the United States of America
